
	
		I
		111th CONGRESS
		1st Session
		H. R. 2799
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the 225th anniversary of the establishment of the Nation’s
		  first law enforcement agency, the United States Marshals
		  Service.
	
	
		1.Short titleThis Act may be cited as the
			 United States Marshals Service 225th
			 Anniversary Commemorative Coin Act.
		2.FindingsThe Congress hereby finds as follows:
			(1)The United States Marshals Service, the
			 first law enforcement agency in America, was established under section 27 of
			 the Act of Congress entitled Chapter XX.—An Act to Establish the
			 Judicial Courts of the United States and enacted on September 24, 1789
			 (commonly referred to as the Judiciary Act of September 24,
			 1789, during the 1st Session of the 1st Congress and signed into law by
			 the 1st President of the United States, George Washington.
			(2)George Washington had carefully considered
			 the appointments to the Judicial branch long before the enactment of the
			 Judiciary Act of September 24, 1789, and appointed the first 13 United States
			 Marshals on September 26, 1789, 2 days after signing the Act into law.
			(3)The United States Marshals Service has had
			 major significance in the history in the United States and has directly
			 contributed to the safety and preservation of this Nation, by serving as an
			 instrument of civil authority used by all 3 branches of the United States
			 Government.
			(4)One of the original 13 United States
			 Marshals, Robert Forsyth of Georgia, a 40-year old veteran of the Revolutionary
			 War, was the first civilian official of the United States Government, and the
			 first of many United States Marshals and deputies, to be killed in the line of
			 duty when he was shot on January 11, 1794, while trying to serve civil
			 process.
			(5)The United States
			 Marshals Service Commemorative Coin will be the first commemorative coin to
			 honor the United States Marshals Service.
			(6)In 2008, the
			 United States Marshals Service established a 225th Anniversary Committee to
			 ensure a suitable national observance of the United States Marshals Service
			 225th Anniversary to take place on or about September 24, 2014, to support and
			 facilitate marketing efforts for a commemorative coin and related activities
			 for the United States Marshals Service 2014 observances.
			(7)A
			 commemorative coin will bring national and international attention to the
			 lasting legacy of this Nations oldest law enforcement agency.
			(8)The United States
			 should pay tribute to the Nation’s oldest law enforcement agency, the United
			 States Marshals Service, by minting and issuing commemorative coins as defined
			 herein.
			(9)The proceeds from
			 a surcharge on the sale of such commemorative coins will assist the financing
			 of a several national monuments, museums, and charitable organizations
			 including the United States Marshals Service National Museum, the National Law
			 Enforcement Museum and Memorial, and The Center for Missing and Exploited
			 Children.
			3.Coin
			 specifications
			(a)DenominationsIn
			 commemoration of the 225th anniversary of the establishment of the United
			 States Marshals Service, the Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall mint and issue the following
			 coins:
				(1)$5 Gold
			 coinsNot more than 100,000 $5 gold coins which shall—
					(A)weigh 33.931
			 grams;
					(B)have a diameter of
			 32.7 millimeters; and
					(C)contain 1 troy
			 ounce of fine gold.
					(2)$1 Silver
			 coinsNot more than 500,000 $1 coins of each of the designs
			 specified in section 4(a)(3)(B), which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent alloy.
					(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 ItemsFor purposes of section 5134 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			(d)Mintage Level
			 LimitNotwithstanding the mintage level limit described under
			 section 5112(m)(2)(A)(ii) of title 31, United States Code, the Secretary of the
			 Treasury may mint and issue not more than 500,000 of each of the $1 coins and
			 100,000 of each of the $5 coins authorized to be minted under this Act.
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the 225 years of exemplary and unparalleled achievements of the
			 United States Marshals Service.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2014; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum, and such other
			 inscriptions as the Secretary may determine to be appropriate for the designs
			 of the coins.
					(3)Coin
			 images
					(A)$5 gold
			 coins
						(i)ObverseThe
			 obverse of the $5 coins issued under this Act shall bear an image of the
			 Marshals Services Star (a.k.a. America’s Star).
						(ii)ReverseThe
			 reverse of the $5 coins issued under this Act shall bear a design emblematic of
			 the sacrifice and service of the men and women of the United States Marshals
			 Service who lost their lives in the line of duty.
						(iii)Edge
			 incusionIt is the sense of the Congress that, to the extent
			 practicable, the edge of the $5 coins issued under this Act shall bear the
			 motto of the United States Marshals Service Justice, Integrity,
			 Service.
						(iv)High
			 reliefThe design and inscriptions on the obverse and reverse of
			 the $5 coins issued under this Act shall be in high relief.
						(B)$1 silver
			 coins
						(i)ObverseThe
			 obverse of the $1 coins issued under this Act shall bear an image of the
			 Marshals Services Star (a.k.a. America’s Star).
						(ii)Edge
			 incusionIt is the sense of the Congress that, to the extent
			 practicable, the edge of each $1 coin shall bear the motto of the United States
			 Marshals Service Justice, Integrity, Service.
						(4)Realistic and
			 historically accurate depictionsThe images for the designs of
			 coins issued under this Act shall be selected on the basis of the realism and
			 historical accuracy of the images and on the extent to which the images are
			 reminiscent of the dramatic and beautiful artwork on coins of the so-called
			 Golden Age of Coinage in the United States, at the beginning of
			 the Twentieth Century, with the participation of such noted sculptors and
			 medallic artists as James Earle Fraser, Augustus Saint-Gaudens, Victor David
			 Brenner, Adolph A. Weinman, Charles E. Barber, and George T. Morgan.
				(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the Director of the United States Marshals
			 Service, the Historian of the United States Marshals Service, and the
			 Commission of Fine Arts; and
				(2)reviewed
			 by—
					(A)the Citizens Coin
			 Advisory Committee; and
					(B)the United States
			 Marshals Service 225th Anniversary Committee, a panel to be formed consisting
			 of administrative and operational members of the United States Marshals
			 Service, past or present.
					5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in proof
			 quality and uncirculated quality.
			(b)Mint
			 FacilityOnly 1 facility of the United States Mint may be used to
			 strike any particular combination of denomination and quality of the coins
			 minted under this Act.
			(c)Commencement of
			 IssuanceThe Secretary may
			 issue coins, to the public, minted under this Act beginning on or after
			 September 24, 2014, the 225th anniversary date of the United States Marshals
			 Service, except for a limited number to be issued prior to this date to the
			 Director of the United States Marshals Service and employees of the Service for
			 display and presentation during the 225th Anniversary celebration.
			(d)Termination of
			 Minting AuthorityNo coins may be minted under this Act after
			 December 31, 2014.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall
			 accept prepaid orders for the coins minted under this Act before the issuance
			 of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				(3)United states
			 marshal service employeesTo the extent possible the Secretary
			 shall make arrangements to ensure that current, former, and retired employees
			 of the United States Marshals Service, names to be verified by the Director
			 USMS, or his designee, have an exclusive defined period of time to place
			 prepaid orders under paragraph (1) at the same reasonable discount refered to
			 in paragraph (2).
				(c)PresentationIn
			 addition to the issuance of coins under this Act in such other methods of
			 presentation as the Secretary of the Treasury determines to be appropriate, the
			 Secretary shall provide, as a sale option, a presentation case which displays
			 the $5 gold and the $1 silver coins. The presentation case should bear a
			 depiction of the current badge of the United States Marshal Service.
			7.Surcharges
			(a)In
			 GeneralAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 gold coin.
				(2)A
			 surcharge of $10 per coin for the $1 silver coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 distributed as follows:
				(1)The first $5,000,000 available for
			 distribution under this section to the Director of the United States Marshals
			 Service National Museum located in Fort Smith, Arkansas, for the preservation,
			 maintenance, and display of artifacts and documents of the United States
			 Marshals Service.
				(2)Of amounts
			 available for distribution after the payment under paragraph (1)—
					(A)$1,000,000 to the
			 Center for Missing and Exploited Children located in Washington, DC.
					(B)$1,000,000 to the
			 National Law Enforcement Officers Memorial Fund located in Washington, DC, in
			 support of the National Law Enforcement Museum and the National Law Enforcement
			 Officers Memorial.
					(C)$1,000,000 to the
			 Federal Law Enforcement Officers Association.
					(D)$500,000 to the
			 William Bill Degan Scholarship Fund, which provides scholarships
			 for spouses and children of law enforcement officers killed in the line of
			 duty.
					(E)$500,000 to the
			 Robert D. May Scholarship Fund, which provides scholarships for spouses and
			 children of law enforcement officer killed in the line of duty.
					(F)$500,000 to the
			 Community Oriented Policing Service.
					(G)$500,000 to the
			 Retired United States Marshals Service Association, an IRS 501 3(c) charitable
			 organization located in Miami, FL.
					(c)AuditsAll
			 organizations, associations, and funds shall be subject to the audit
			 requirements of section 5134(f)(2) of title 31, United States Code, with regard
			 to the amounts received under subsection (b).
			8.Bronze
			 duplicatesThe Secretary may
			 strike and sell bronze duplicates of the $5 gold coins authorized under this
			 Act, at a price the Secretary determines to be appropriate.
		
